Citation Nr: 0434152	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for chronic rhinitis 
and/or sinusitis.

4.  Entitlement to service connection for depression, claimed 
as secondary to fibromyalgia, sarcoidosis, and/or chronic 
rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision by the RO.  The RO 
notified the veteran of its decision in October 2000; her 
notice of disagreement (NOD) was received in February 2001 
(with subsequent clarification in March 2001); and a 
statement of the case (SOC) was issued in June 2002.  
Thereafter, the veteran did not file a substantive appeal 
until April 2003, more than 60 days after the date of mailing 
of the SOC.  However, it appears that she submitted 
additional, pertinent evidence to the RO in June and/or July 
2002-during the appeal period-and no SSOC addressing that 
evidence was issued until September 2003.  Under these 
circumstances, her appeal must be viewed as having been 
timely filed.  See 38 C.F.R. § 20.302(b)(2) (2002); 
VAOPGCPREC 9-97, 62 Fed. Reg. 15,567 (April 1, 1997).

By a decision entered in March 1999, the RO denied the 
veteran's claim for service connection for fibromyalgia.  In 
April 1999, the veteran was notified of the RO's 
determination, and of her appellate rights.  In July 1999, 
her representative filed a statement asserting that 
"consideration should be give[n] to [the veteran] for 
fibromyalgia."  However, the statement did not contain an 
expression of dissatisfaction or disagreement with the RO's 
March 1999 decision, or a desire to contest the result.  
Thus, it cannot be properly construed as an NOD.  See 
38 C.F.R. § 20.201 (1999).  Accordingly-and because no other 
submission qualifying as an NOD was received within one year 
of the RO's April 1999 notification-the RO's decision became 
final.  38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (1999).  
Under applicable law, before the Board may proceed to 
consider the merits of the veteran's present claim for 
service connection for fibromyalgia, it must address the 
question of whether new and material evidence has been 
received to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In her April 2003 substantive appeal, the veteran indicated 
that she was seeking service connection for chronic rhinitis 
and/or sinusitis, and that she was seeking service connection 
for depression on a secondary basis, as due to fibromyalgia, 
sarcoidosis, and/or chronic rhinitis/sinusitis.  
Consequently, and for purposes of clarification, the Board 
has re-characterized the issues on appeal as set forth above, 
on the title page of this decision and preliminary order.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for fibromyalgia.  
The matter of her actual entitlement to service connection 
for that disorder, and the matter of her entitlement to 
service connection for sarcoidosis, depression, and chronic 
rhinitis and/or sinusitis are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., as 
set forth below.


FINDINGS OF FACT

1.  By a decision entered in March 1999, the RO denied the 
veteran's claim for service connection for fibromyalgia.  The 
RO notified the veteran of its decision, and of her appellate 
rights, but she did not initiate an appeal within one year.

2.  The evidence received since the time of the March 1999 
decision includes testimony from the veteran, further 
elaborating on her in-service symptomatology; lay statements 
from individuals who knew the veteran during and/or 
immediately after her period of service, corroborating the 
nature of her difficulties at that time; and an article 
detailing the signs and symptoms of fibromyalgia.  This 
evidence was not of record at the time of the prior 
disallowance; is not merely cumulative or redundant of the 
evidence that was then of record; bears directly and 
substantially upon the specific matter under consideration; 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for fibromyalgia.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.303 (2004); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).

As noted above, the matter of the veteran's entitlement to 
service connection for fibromyalgia has been the subject of 
an adverse prior final decision.  See Introduction, supra.  
As a result, her claim may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes testimony from the 
veteran, further elaborating on her in-service 
symptomatology; lay statements from individuals who knew the 
veteran during and/or immediately after her period of 
service, corroborating the nature of her difficulties at that 
time; and an article detailing the signs and symptoms of 
fibromyalgia.  This evidence was not of record at the time of 
the prior disallowance in March 1999; is not merely 
cumulative or redundant of the evidence that was then of 
record; bears directly and substantially upon the specific 
matter under consideration; and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  The evidence is therefore new and 
material, and the claim is reopened.  To this limited extent, 
the appeal is granted.


ORDER

The veteran's claim for service connection for fibromyalgia 
is reopened; to this limited extent, the appeal is granted.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  It must also 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).

In the present case, the record shows that the RO sent the 
veteran a VCAA notice letter in April 2001, relative to the 
issues on appeal.  However, the letter does contain an 
explicit request that the veteran provide any evidence in her 
possession that pertains to her claims.  Nor does it contain 
any notice with respect to the information and evidence 
necessary to substantiate her claim for secondary service 
connection for depression.  Accordingly, a remand is required 
for corrective action.

A remand is also required in order to further assist the 
veteran in developing her claims.  This is necessary because 
the veteran has identified potentially relevant records of VA 
and private treatment that have not been obtained for review.  
During a video conference hearing in July 2004, for example, 
she testified that she had been seen in the mental health 
clinic at the VA Medical Center (VAMC) in Atlanta, Georgia in 
1977; that she may have started going to a private physician 
for respiratory problems and difficulties with her sinuses as 
early as December 1977; that she was seen at Kaiser 
Permanente beginning around 1988; that she was treated by a 
Dr. Robert "Muldune" (phonetic spelling) prior to being 
diagnosed with fibromyalgia; that a physician at Kaiser, Dr. 
Sandra White, diagnosed her with fibromyalgia in 1992; and 
that she was receiving disability benefits from the Social 
Security Administration (SSA) due, at least in part, to the 
disabling effects of the disorders for which she is now 
seeking service connection.  The record also reflects that 
she may have received treatment for sarcoidosis from a Dr. 
Leroy Wilson soon after her release from active duty.

The Board notes that the RO has already made one request for 
records from Kaiser Permanente, in June 2001, and that a 
response was received to the effect that there was no such 
patient on file.  However, it appears that that response was 
erroneous, inasmuch as the veteran has since been able to 
produce records from Kaiser dated in 1997 and 1998, and those 
records, in turn, appear to reflect that she received 
treatment at Kaiser at least as far back as 1993.  
Consequently, and because the records the veteran has 
submitted from Kaiser were apparently limited (by Kaiser) to 
a three-year period, the Board finds that another attempt 
should be made to assist the veteran in obtaining evidence 
from that facility.  The Board also finds that further 
efforts should be made to obtain records from the SSA 
because, although the record contains a copy of the favorable 
decision from the SSA, it appears from the attachments 
accompanying that decision that her SSA file may contain 
relevant medical evidence not currently in VA's possession.  

On remand, the RO should also arrange to have the veteran 
scheduled for appropriate examinations aimed at assessing the 
etiology of her fibromyalgia, sarcoidosis, and chronic 
rhinitis and/or sinusitis.  This is necessary because the 
record suggests that she may currently suffer from persistent 
or recurrent symptoms associated with those conditions; 
because the record shows that she complained of muscle pain, 
shortness of breath, and problems with her sinuses in 
service; because she alleges that those symptoms have 
persisted to the present time; and because the record does 
not contain sufficient competent medical evidence to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4) (2004).  (The Board 
notes that a nexus opinion was previously obtained in 
November 1998, relative to fibromyalgia.  However, that 
opinion was limited to the question of whether there was a 
relationship between fibromyalgia and service-connected 
osteochondritis of the talus; the question of whether 
fibromyalgia was otherwise related to service was not 
addressed.)  The Board also finds that the veteran's service 
personnel records should be obtained, inasmuch as she has 
indicated that her health problems in service led to 
conflicts with at least one of her superiors.

The veteran is hereby notified that it is her responsibility 
to report for the examinations scheduled in connection with 
this remand, and to cooperate in the development of her case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of her claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should send the veteran and her 
representative a new VCAA notice letter 
relative to the claims currently on appeal.  
The notice must inform the claimant of any 
information and evidence not of record (1) 
that is necessary to substantiate her claims; 
(2) that VA will seek to provide; and (3) 
that she is expected to provide.  The notice 
must also include a request that she provide 
any additional evidence in her possession 
that pertains her claims, and an explanation 
of the information and evidence necessary to 
substantiate her claim for secondary service 
connection for depression.

2.  The RO should ask the veteran to provide 
the RO with information regarding any 
evidence of current or past treatment for 
fibromyalgia, sarcoidosis, 
rhinitis/sinusitis, and/or depression that 
has not already been made part of the record, 
and should assist her in obtaining such 
evidence following the procedures set forth 
in 38 C.F.R. § 3.159 (2004).  If the veteran 
provides necessary releases, the RO should 
undertake efforts to obtain any additional 
evidence identified, to include relevant 
records of treatment from Kaiser Permanente 
(beginning around 1988), Dr. Robert 
"Muldune", and Dr. Leroy Wilson.  The 
evidence obtained should be associated with 
the claims file.

3.  The RO should contact the service 
department and asked it provide a complete 
copy of the veteran's service personnel 
record.  The materials obtained should be 
associated with the claims file.

4.  The RO should ask the SSA to provide 
copies of any records pertaining to the 
veteran's award of SSA disability benefits, 
to include any medical records considered in 
making that award.  The materials obtained 
should be associated with the claims file.

5.  The RO should contact the VAMC in Atlanta 
and request copies of all relevant records of 
treatment, including mental health records, 
dated prior to February 1978 and after April 
2001.  If there are no records of treatment 
dated prior to February 1978, the VAMC should 
be asked to provide a statement to that 
effect.  The evidence obtained should be 
associated with the claims file.

6.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for a rheumatology examination.  The examiner 
should review the claims file, and should 
indicate in the examination report that the 
claims file has been reviewed.  After 
conducting any indicated testing, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
likely) that the veteran's fibromyalgia can 
be attributed to her period of military 
service.  A complete rationale should be 
provided.

7.  The RO should also schedule the veteran 
for a pulmonary examination.  The examiner 
should review the claims file, and should 
indicate in the examination report that the 
claims file has been reviewed.  After 
conducting any indicated testing, the 
examiner should offer an opinion as to 
whether the veteran currently suffers from 
sarcoidosis, or residuals thereof and, if so, 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
likely) that the condition can be attributed 
to her period of military service.  A 
complete rationale should be provided.

8.  The RO should further schedule the 
veteran for an examination of her sinuses.  
The examiner should review the claims file, 
and should indicate in the examination report 
that the claims file has been reviewed.  
After conducting any indicated testing, the 
examiner should offer an opinion as to each 
of the following questions:

a.  What is the likelihood that the 
veteran's sinus difficulties are 
allergic in nature?  

b.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran's sinus condition pre-
existed her entry into the military?

c.  If it is clear and unmistakable that 
the veteran's sinus condition pre-
existed her entry into the military, is 
it at least as likely as not (i.e., is 
it 50 percent or more probable) that it 
underwent a chronic or permanent (as 
opposed to a transient, acute, seasonal, 
or temporary) increase in severity 
during the veteran's period of active 
duty service?  

d.  If it is clear and unmistakable that 
the veteran's sinus condition pre-
existed her entry into the military, and 
if it is at least as likely as not that 
the condition underwent a chronic or 
permanent increase in severity during 
her period of active duty service, is it 
clear and unmistakable (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition?

e.  Is it at least as likely as not 
(i.e., is it 50 percent or more likely) 
that the veteran suffers from currently 
difficulties with chronic rhinitis 
and/or sinusitis that are related to the 
difficulties she experienced in service?  
(Please comment on the significance, if 
any, of the May 2003 statement of record 
from a physician at the VAMC in Atlanta, 
to the effect that the veteran's current 
rhinitis and sinus problems are a 
"continuation" of the sinus problems 
she had during her time in the service).

A complete rationale should be provided.

9.  Thereafter, the RO should take 
adjudicatory action on claims here on appeal.  
If any benefit sought remains denied, a 
supplemental SOC (SSOC) should be provided to 
the veteran and her representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.380.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



